 1In theMatter ofTHE PRUDENTIAL INSURANCE COMPANY OF AMERICAandAMERICAN FEDERATION OF INDUSTRIAL AND ORDINARY INSURANCE-AGENTS' UNION, #23279,WASHINGTON, D. C.In the Matter of THE PRUDENTIAL INSURANCE COMPANY OF.AMERICAandAMERICAN FEDERATION OF INDUSTRIAL AND ORDINARY INSURANCEAGENTS' UNION,#23007, BALTIMORE,MARYLANDIn the Matter of THE PRUDENTIAL INSURANCE COMPANYandA1IIERI-CAN FEDERATION OF INDUSTRIAL AND ORDINARY INSURANCE AGENTS'UNION, #23340,AFFILIATED WITH THE A.F. L., RICHMOND,VIRGINIA.CasesNos;R-4879, 4880,4881,respectively.Decided May 5, 194311Ralle & Henderson,byMr.Joseph W. Henderson,of Philadelphia,Pa., andMr. Joseph T. Ferris,of Newark,N. J., for the Company.'Mr. Herbert S. Thatcher,ofWashington,D. C., andMr. GeorgeRuss,of Newark, N. J., for the A. F. L.Boudin, Cohn cC Glielestein,by Mr. Leonard Boudin,of New YorkCity, for the C. I. O.Mr. Glenn L. Moller,of counsel to the Board.-DECISIONORDERANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by American Federation of Industrialand Ordinary Insurance Agents' Unions, #23279, #23007, and_#23340,1 of Washington, D. C., Baltimore, Maryland, and Richmond,Virginia, respectively, herein collectively called the petitioning locals,alleging that questions affecting commerce had/arisen concerning therepresentation of employees of The Prudential Insurance Companyof America, herein called the Company, at its Washington, D. C.,Baltimore,Maryland, and Richmond, Virginia, offices, the NationalIIn its petition the petitioning local at Richmond, Virginia, was erroneously designated,as#22164. -A motion by counsel'for the local to amend the petition by changing #22164to#23340 was granted at the hearing49 N L R. B ,,No 60.450 THE PRUDENTIAL IN'SURANC'E COMPANY OF AMEIRICA- 451Labor Relations Board consolidated the cases and provided for anappropriate hearing upon due notice before Earle K. Shane, TrialExaminer.On February 8, 1943, the Board granted a motion to'intervene, filed by United Office and Professional Workers of Amer-ica,C. I. 0., herein called the C. I. O. The hearing was held inWashington, D. C., on February 11, 12, and 13, 1943.The Company,,the three petitioning locals, and the C. I. O. appeared, participated,and were afforded full opportunity to be heard, to examine, andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The parties have filed briefs which the Board has duly considered.On April 1, 1943,-the Board heard oral argument in which'all partiesparticipated..-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Prudential Insurance Company of America is a New Jerseycorporation with, its home office and principal place of business inNewark, New Jersey.The Company is engaged in the life insurancebusiness on the participating plan in the 48 States of the UnitedStates, the District of Columbia, the Territory of Hawaii, and 9Provinces of the Dominion of Canada.'On -December 31, 1941, the Company was the second largest lifeinsurance company in the United States in terms of assets and theamount of insurance in force.On that date the Company's assetstotaled $3,556,085,244, and it had 31,960,286 policies in force, havinga total face amount of $19,549,175,369. It had on that date approxi-mately 20,000,000 policyholders residing in every State of the UnitedStates, the District of Columbia, Hawaii, Canada, and some foreigncountries.On December 31, 1941, the Company's assets consisted of cash,United States bonds and bonds guaranteed by tke United StatesGovernment, bonds of the Dominion of Canada, bonds of variouspolitical subdivisions of the United States, bonds of various CanadianProvinces and various political subdivisions thereof, railroad andrailroad equipment bonds, public utility bonds, industrial bonds, pre-ferred stocks, common stocks, mortgage loans on real estate, realestate, instalment contracts for sale or real estate, premium notesand loans to policyholders, and other assets.Most of the cash assets of the Company are kept on deposit incommercial. banks and trust companies.On December 31, 1941, theCompany had $120,792,001.31 on deposit in 521 banks and trust com-531647-43-vol 49-30 452DEICTSIONS OF NATTONAL LABOR RELATIONS BOARDpanics in 40 States,the District of Columbia,and Canada,about' 73percent of which was in banks and trust companies located in Newark,New Jersey, and New York City.All securities purchased by the Company, except Canadian securi-ties, are delivered to the Company'shome office in Newark, NewJersey.These securities are kept at the home office,except for suchbonds as are deposited with governmental 'authorities as required bylaw.Aside from its home office property and housing property located atNewark, New Jersey, the Company owned, on December 31, 1941, realestate acquiredthroughmortgage foreclosure,or by conveyances inlieu of such-foreclosure,valued at $152,806,443 and held loans securedby real estate located in 47 States and the Dominion of Canada. TheCompany manages its real estate through 221 managing agents andtrict of Columbia,and 6 Canadian Provinces.From January 1,1936, to December'31, 1941, the Company annuallyhad available for investment approximately$493,000,000.In 1941 ithad available for investment$558,000,000..The Company has been a stock corporation which has been in the'process of mutualization under the laws of the State of New Jersey.?The Company's business is managed and directed by officers locatedat its home office in Newark,New Jersey.The terms and conditionsof the various policies of insurance issued by the Company, claimsupon policies,applications for loans,arid all other matters affectingthe business of the Company in all its diversified branches of activity,are determined by the officers located in the home office.On' December.31,.1942, the Company employed 38,677 persons, 21,982of whom were agents, selling insurance and otherwise dealing withpolicyholders throughout the United States, Hawaii, and the Domin-ion of Canada;Of the 21,982 agents, 17,503 were classified by theCompany its industrial agents, 16,727 of these being employed withinthe territorial boundaries of the United States.During the calendar year 1941 the Company purchased furniture,fixtures, and mechanical equipment having a value of $445,146, hostof which was purchased ' inthe State &New Jersey. Approximately21,2 percent of-the equipment that was purchased in New Jersey wasshipped to and used in other States and .6 percent was shipped toand used in 'the Dominion of Canada.During the same period theCompany purchased stationery supplies having 'a value of $673,452,most of which was purchased in the State of New Jersey. Of 'thesupplies purchased in New Jersey, 37.4 percent was shipped to and'At the oral argument,on April'1,1943,counsel for the' Company stated that the Com-'piny had become completely mutualized on the,preceding day, THE PRUDENTIAL INISURANCE COMPANY OF AMERICA ' 453'used. in other States and .5 percent was shipped to and used in the'Dominion-of Canada.During the calendar year 1942, the Company printed, at its ownprinting plant in the State of New Jersey, material having a value,of $1,254,372, of which approximately 37.4 percent was shipped to,and used in 'other States and .5 percent was shipped to and used inthe Dominion of Canada.We find that the Company's business has a direct effect upon thefree flow of commerce, and that the Company is engaged in commercewithin the meaning of the National Labor Relations Act 3II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Industrial and Ordinary, Insurance Agents'eration -of Labor, herein called Local #23279, is a labor organization,-admitting membership employees of the Company.American Federation of Industrial and Ordinary Insurance Agents'Union #23007, Baltimore, Maryland, affiliated with the AmericanFederation of Labor, herein called Local #23007, is a labororganiza-tion, admitting to membership employees of the Company.American Federation of Industrial and Ordinary Insurance Agents'Union #23340, Richmond, Virginia, affiliated with the American Fed-eration of'Labor, herein called-Local #23340, is a labor organizationadmitting to membership employees of the Company.- ,United Office and Professional Workers of America, affiliated with,theCongress' of Industrial Organizations, is a labor organization.admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe parties stipulated that prior to the filing of the petitions, thepetitioning locals requested recognition as the exclusive bargainingrepresentatives of the Company's agents working out of the Company'sDistrict offices in Washington, D. C., Baltimore, Maryland, and Rich-mond, Virginia, respectively, and that the Company refused to grantthese, requests on the grounds that the Company is not subject to the,National Labor Relations Act, that the Company has no knowledge,that the petitioners actually represent majorities of the agents in theareas described, and that the units 'sought by the petitioners areinappropriate.SeeMatterof John HancockMutual LifeInsurance CompanyandAmericanFederation;of Industrial and OrdinaryLifeInsuranceAgents Union No 21571, et al.,26 N L R B.1024;Matterof Polish NationalAlliance oftheUnited States ofNorthA-mericaand0,(liee Employees'UnionNo20932,A. F. of L,42 N. L R B. 1375i 454DECISIONS OF NATIONAL IIABOI1 RELATIONS BOARDA statement of the Regional Director, introduced into evidence at thehearing, and a supplemental statement by the Trial Examiner at thehearing, indicate that the petitioning locals representsubstantial num-bers of employees in the units hereinafter found appropriate 4We find that questions affectingcommercehave arisenconcerningthe representation of employees of the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and (7) of.the Act.IV.THE APPROPRIATE UNITSEach of the petitioners desires a separate unit : Local #23279 seeksa unit composed of all industrial agents employed by the Companyin itsWashington, D. C., Districtoffices;Local #23007 seeks a unitcomposed of all industrial agents .employed by the Company at itsBaltimore, Maryland, District offices; and Local #23340 seeks a unit-composed of all industrial agents employed by the Company at'itsRichmond, Virginia, District office.The Company contends that suchunits are inappropriate on the ground that a Nation-wide unit is nowthe only appropriate unit.The C. I. O. contends that the units heresought are inappropriate, asserting that a Nation-wide unit is nowthe most appropriate and that in no event should theunits be lessthan State-wide in scope.For administrative purposes, the Company is divided into '11 majorsubdivisions, 1- of which conducts the industrialinsurance business ofthe Company. The Industrial Agencies Department has divided theterritory 'covered' by the Company's industrialagenciesinto 20 divi-sions, designated by letters of the alphabet, 19 of whichare in theUnited States, the remaining 1 being in Canada.. The 20 divisionsare divided into 5 geographical groups, each of which is under thesupervision of an assistant secretary of the Company.The assistantsecretaries are all located in the home office and supervise their groupsfrom there.These assistant secretariesmeettogether daily with the4The Regional Director reported that Local#23279 submitted 79 authorization cards,77 of.which bore the apparently genuine signatures of persons whose names appeared onthe Company'appropriate unit at Washington, D CThe Regional Director reported that Local #23007 submitted 54 authorization cards,51 of which bore the apparently genuine signatures of persons whose names appeared onthe Company's pay roll of November 20, 1942The Trial Examiner stated on the recordthat Local#23007 submitted an additional 30 authorization cards, 26 of which bore theapparently genuine signatures of persons whose names appeared on the same pay roll.There are 145 industrial agents employed at the three Baltimore District offices, and atotal of 216 employed in the State of Maryland.The Regional Director reported that the C I 0. submitted eight authorization cards,all bearing apparently genuine signatures of persons whose names appeared on the, Com-pany's Baltimore office pay rolls of December 14, 1942The C. I. 0. also submitted to,the Trial Examiner,at the hearing, eight additional cards bearing apparently genuinesignatures of persons whose names appeared on the same pay lolls and nine cards bear-ing apparently genuine signatures of persons whose names appe"r on the pay roll of the.Company's Cumberland,Maryland,office. THE, PRUDENTIAL IN'SURANC'E COMPANY OF AMERICA455,vice presidents'in charge of the Industrial Agencies Department.Alldecisions on questions of policy which arise in the field are made at'these - meetings. .'TheWashington, D. C., Virginia, and -Baltimore,Maryland, offices are 'in Division N, in the Southern Group., The,Cumberland, Maryland, office is in Division E, in the Northern Group.During the past several years, efforts to organize the Company'sindustrial agents have been carried on by the American Federation;ofLabor, through the Industrial and Ordinary Insurance Agents' Coun-cil, herein called the Council, an association of locals affiliated with theA. F. of L.; by the United Office and Professional Workers of America,,C.-I.0.; and by an unaffiliated union, International Union of LifeIsurance Agents, hereinafter called the Independent. In 1941, fol-lowing organizational activity in''the Metropolitan New York area,the C. I. O. attempted' unsuccessfully to bargain with the Companyon, less than a State-wide basis., Thereafter the parties agreed to aconsent election in a unit consisting of all the Company's agents inthe State of New'York. Consent elections in which the C. I. O. was theonly labor organization involved, were also'conducted in the States ofMassachusetts, New Jersey, and.Michigan.As a result of these fourelections, all held between June and November 1942, the C. I. O. wasrecognized as the' bargaining representative of the Company's agentsin those State's.Meanwhile, the Independent succeeded in organizingthe Company's agents in the State of Wisconsin and in the latter partof 1941 was certified by the labor relations board of that State as theexclusive bargaining representative of the Company's agents in Wis-consin.As a result of this certification the Company and- the Inde-pendent entered into a State-wide contract.Recently the Independentorganized the Company's agents in the State of Minnesota and onFebruary 26, 1943, we granted the Independent's petition for' inves-tigation and certification in a State-wide unit.5The C. I. O. par-ticipated in the hearing in. that case and contended that the unit wasinappropriate on the ground that a Nation-wide unit was the onlyappropriate unit.During the same .period the Council has organized agents of theCompany in several States in addition to the areas involved in thisproceeding. In the State of Ohio; the Council began its organizationalefforts' in Toledo.On July 14, 1942; its Toledo local filed a petitionbefore the ,Board; seeking an investigation and certification of repre-sentatives for the agents working out of the Company's Toledo offices,including a subdistrict office in Bryan, Ohio." The, Company in thatproceeding objected to the establishment of the unit sought, on the5Matter.of The Prudential Insurance; Company, of,4merica;and International Union ofLife Insurance Agents, Locals4, 6, 37,40,et al.,47 NL R B 1103.0Matter of The Prudential Insurance Company of AmericaandAmerican Federation ofIndustrial and Ordinary Insurance Agents' Union No23029,Toledo,Ohio, 46 N. L. R. B.,930. i456.DE)CISIONS`OF NATIONAL LABOR RELATIONS BOARDground that the smallest appropriate unitwas aState-wide unit. Ingranting the unit there sought by the petitioning union, we based our,,decision upon the cbnsideratiom'that the' petitioner-in the proceedinghad extended its organization to only 6 of the Company's 31 Districtoffices in the State of Ohio and that to dismiss the petition would denyto employees of the Company in Toledo the benefits of immediate col-lective bargaining.We expressly stated that our finding as to the,propriety of the city,-wide unit did not preclude a later finding thata State-wide or Nation-wide unit, was appropriate.On December 9, 1942, a local of the Council requested-that the Com=parry recognize it as the exclusive bargaining representative of the-Company's agents in the city of Wilmington, Delaware.On February16, 1943, the C. I. O. filed, a petition' asking for a unit, consisting of allthe .Company's industrial agents employed in the State of. Delaware.On November 23, 1942, the Company and the C. I. O. entered into anagreement by which the parties requested a third party to conduct across-check of C. I. O. membership cards against the Company's pay'roll.This agreement, in its final form, excluded from the cross-checkthe 'States ofWisconsin, where-the Company was already under con-tract with the Independent, Minnesota, where a petition for a State-,wide unit was pending before the Board, ahd-Ohio, where severalpetitions, for city-wide units, were also, pending- before the Board.7,The cross-check resulted in the Company's acknowledging that theC. I. O. represented a majority of the Company's agents throughoutthe United States except in the three excluded States.Following thecross-check, the Company and the -C. I. O. bargained collectively with.the result that on February 1,. 1943, they entered into acontract cover=ing all industrial agents employed by the Company in the continentalUnited States, except in the- States of, Wisconsin, Minnesota, Ohio,Delaware, Maryland, and-Virginia, and the District of Columbia, the-'latter four areas being excluded because of the petitions in the instantcase and the previously mentioned Wilmington, Delaware, petition-The contract provides that if the C. I. O. is certified as bargainingagent for the, Company's industrial agents in any one of the exceptedStates or the District of Columbia; the agents in such areas shallautomatically be covered by the contract: .In cases involving, this Company and other insurance companies ,wehave consistently held; and the. unions, including the :Council, have'agreed,, that the ultimately appropriate unit of insurance agents'is the7 For details of this agreement, see footnote 2 inMatter of The Prudent,al InsuranceCompany of America, et at.,footnote 5,supra.W hile the original agreement excluded onlythe State of Wisconsin,before the check was made the parties also agreed to exclude theStates of Minnesota and Ohio.'—i1 THE PRUDENTIAL INSURANCE COMPANY OF AMERICA457company-wide unit; 8 and we have established less comprehensive unitssolely, on the basis of the limited extent of self-organization among theemployees affected., In only one case involving this Company, theToledo case, have we been convinced that the limited extent of organ-ization among the Company's agents required us to find appropriatea unit less than State-wide in scope. In that case the evidence indi-cated that dismissal of the petition would have denied indefinitely to'the Company's agents in Toledo the opportunity to bargain collec-tively, because union organization had not yet extended to a substantialproportion of all agents in the State of Ohio.We do not think thatthe considerations governing our decision in theToledocase-are con-trolling in the instant proceeding since, as will appear hereinafter,self-organization among the Company's agents in Maryland, Virginia,and the District of Columbia. has actually become State-wide.TheCompany has so often recognized the propriety of State-wide bargain-ing units that there is little doubt that it can bargain do a State-widebasis.The contract with the C. I. 0., excluding certain areas on thebasis of State lines, the positive contention of the,Company for aState-wide unit in theToledocase,9 and the execution of a contract withthe Independent covering the State of Wisconsin, all point to theCompany's recognition of the feasibility of State-wide units.Weshall dispose of the three petitions here before us in the light of theseconclusions.1.Local 23279, Washington, D. C.Local #23279 seeks a unit composed of all industrial agents em-ployed by the Company in its two District offices in Washington, D. C.,including one detached agent, attached to the Washington DistrictOffice#2, but assigned to Laurel, Maryland, but excluding managers,assistant managers, office clerks, cashiers, and supervisors.The partiesare agreed that the proposed exclusions are proper, differing only as tothe geographical scope of the unit.The Company has no other offices in the District of Columbia.There are 98 industrial agents attached to the 2 Washington offices.Twelve of them work, entirely in, Maryland and 8 work entirely inVirginia.However, these agents report directly to the Washingtonoffices, and have no, contacts with the Company in the States wheretheir debits are located.'; -. ,Under all the facts and circumstances, we find that all of the,Com-pany's industrial agents who-are attached to or work out-of the 'Coin-pany's District offices in- Washington, D. C., including the. detacledagent in Laurel, Maryland-; "but excluding superintendents,' assistant',See casesMatter of The, PrudentialInsuranceCoinpdni' ofAmerica, etc.,footnotesupra.YMatter of The Prudential LifeInsuranceCompany of America, et al.,footnote6,supra. I458DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuperintendents, office clerks, cashiers, and supervisors, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.2.Local#3007, Baltimore, MarylandLocal #23007 seeks a unit composed of all the Company's industrialagents employed in the three District offices in Baltimore, 'excludingsuperintendents, assistant superintendents, office clerks, cashiers andsupervisors.Out of a total of, 216 industrial agents employed by the Companyin rthe State of Maryland, 145, or 67 percent, are attached to theBaltimore offices.The Company has 1 other District office in Mary-land, at Cumberland.The Cumberland District office has subdistrictoffices in Hagerstown, Maryland, and also in Sharon, Pennsylvania,and Piedmont, West Virginia. In addition to the offices just men--tioned, the Company has 5 subdistrict offices in Maryland; all of whichare attached to the District office in Dover, Delaware.These officesare located at Chestertown, Salisbury, Elkton, Cambridge, and Havrede Grace.10Since the Baltimore agents represent such a predominant proportionof the Company's agents in the entire State of Maryland, we shall notdisco iss,the petition of Local, #23007, but shall enlarge the unit thereinsought so as to make it State-wide.The record is not clear as towhether or not the C. I. O. contract purports to cover six agents whowork out of Maryland offices, but in' debits located entirely in WestVirginia or in Pennsylvania.However, the contract was executedafter the' petitions in this case were filed and is, therefore, not a barto a determination of representatives affecting these agents.Accord=ingly, in order to insure to these agents the benefits of collective bar-gaining, we shall include them in-the unit.We;shall-exclude, how=ever, the agents working out of the Sharon, Pennsylvania, and Pied=wont, West Virginia, offices.We find that all the Company's industrial agents who are attachedto-and work out of District or subdistrict offices in the State of Mary*Y_with the exception of the detached agent at Laurel, Maryland,but excluding superintendents, assistant superintendents, office clerks,poses of collective bargaining within the meaning of Section 9 _(b) ofthe Act. '- -,3.Local #23340, Richmond; Virginia.Local. #23340'seeksa unit' composed of all industrial agent`s em-10Although;an official for,the,Company.testified'thatsthere,were only,four-such'subdis-trict offices in Maryland,the Company's exhibits show that there are five. -THE PRUDENTIAL INISURANC'E COMPANY OF AMERICA459excluding superintendents,assistant superintendents;office clerks,cashiers,and supervisors.The`Conipany.has only 2 District offices in the State of Virgnia, oneatNorfolk and the other at Richmond.The Council'sfirst-organi-zationnal activity among the Company's agents in Vrginia was con-ducted in Norfolk.After organizing in Norfolk, the, Council pro-ceeded to organize the agents at Richmond.Although the agentsorganized by the Council in Norfolk withdrew their membership afterthe Company entered into its contract with the C.I.0., it thus appearsthat,there has actually been State-wide organizational activity by theCouncil in the State of Virginia.The record indicates that there are55 agents employed by the Company in Virginia and that only 24 ofthat number are attached to the Richmond office so that the unitsought by Local#23340 does not constitute, as in the Baltimore case,a major proportion of the agents throughout the State.Under these-circumstances,we find that the city-wide unit soughtby Local#23340 is inappropriate and we will,accordingly,dismissthe petition in Case No.R-4881.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among theemployees in the appropriate units, who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.The petitioning locals contend that the C. I. O. is not entitled toappear on the ballot in Case No.R-4879, since it failed to offer anyevidence of representation in Washington,D. C.However,in viewof the interest of the C. I. O. as revealed by the entire record, itscontract with the Comp^auny, and the fact that some locals of the'Council have already indicated,an intention to transfer their affilia-tion, we believethat the C.I.O. is entitled to a place on the ballot.The C. I. O.'s claimed membership among agents in the State of Mary-land has been set forth above.DIRECTION- OF ELECTION,St -By virtue of and pursuant to the power vested in the National LaborRelations Board by Section, 9 (c) of the NationalLaborRelationsAct, and pursuant to Article III, Section 9, of, National Labor Rela-tions Board Rules andRegulations-Series 2, asamended, itis herebyDIRECTEn,that;,as-part,,of the-investigation to-,ascertai,n:representa-tives for the purposes of collective bargaining with The Prudential 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDInsurance Company of America, Newark, New Jersey, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) .days from the date of this Direction, under the directionand supervision` of 'the Regional Director for the Fifth,Region, acting'in this matter as agent for the National Labor Relations Board, andsubject to' Article III, Section 10,. of said Rules and Regulations,among :.1.The employees in the unit found appropriate in Section IV (1),above, who were employed during the pay-roll period immediately,preceding the date of this Direction, including employees who did notwork during: said pay-roll period: because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or' been discharged forFederation of Industrial and Ordinary Insurance Agents' Union#23279, Washington, D. C., affiliated with the American Federationof Labor, or by United Office and Professional Workers of America,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining, or by neither.-2.The employees in the unit found appropriate in Section IV (2),above, who were employed during the' pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion,or temporarily laid off, and 'including employees in the armedforces of the United States who present themselves in person 'at thepolls, but excluding those employees who have since quit or beendischarged for cause, to determine whether or.not they desire to berepresented by American Federation, of Industrial and Ordinary In-surance Agents' Union #23007, Baltir'nore, Maryland, affiliated withthe American Federation of Labor,'or by United Office and Profes-sionalWorkers of America, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining or by neither.ORDERUpon the basis of the foregoing findings,of fact and upon theentire record in the case, the National Labor Relations Board herebyorders that the petition for investigation and certification of repre-sentatives filed by American Federation of Industrial and OrdinaryInsurance Agents' Union#23340, affiliatedwith theA. F. L., Rich-mond, Virginia,be, and it hereby is; dismissed. In the Matter of THE PRUDENTIAL'INSURaNCE COMPANY OF AMERICAandAMERICAN FEDERATION OF INDUSTRIAL AND ORDINARY INSURANCEAGENTS' UNION #23279, WASHINGTON, D. C.In the Matter of THEPRUDENTIAL INSURANCE COMPANY OF AMERICAandAMERICAN FEDERATION OF INDUSTRIAL AND ORDINARY INSURANCEAGENTS'UNION #23007, BALTIMORE, MARYLANDIII the Matter of THE PRUDENTIAL INSURANCE COMPANYandAMERICANFEDERATION OF INDUSTRIAL AND ORDINARY INSURANCE AGENTS' UNION#23340, AFFILIATED WITH THE A. F. L., RICHMOND, VIRGINIACases Nos. R-4679 through,-4881, respectivelyAMENDMENT TO DECISIONORDER.ANDDIRECTION OF ELECTIONSDecided May 05, 1943On May 5, 1943, the National Labor Relations Board issued aDecision, Order, and Direction of Elections in the above-entitled pro-On May 18, 1943, all of the unions involved in Cases Nos.Rr-4879 and R-4880 and the Company-filed a joint petition for an orderclarifying the units determined by the Board to be appropriate in itsDecision, Order, and Direction of Elections.Said petition requestedthat, the following descriptions of the units found-appropriate inCases Nos. R-4879 (Washington, D. C.) and R-4880 (Baltimore,Maryland), respectively, be substituted for the descriptions containedin the Board's aforesaid Decision :1.Case No. R-4879, Washington, D. C. ,All industrial insurance agents of the.Company licensed and work-ing in the District 'of Columbia, all or any, part of whose debits are inthe.District of Columbia, excluding superintendents, assistant super-intendents, office clerks, and cashiers.1 49 N. L. R. B., No. 60.49'N. L. It. B.,.No. 60a.461 - 462DECISJONS OF NATIONAL LABOR RELAT!ION6 BOARD2.Case No. R-4880, Baltimore, Maryland.All industrial "insurance agents of the Company licensed and work-ing in the State of Maryland,, excluding such agents any part of whose-debits is in the District of Columbia, the State of Delaware, the Stateof Nest Virginia, or the State of Pennsylvania, and excluding super-intendents, assistant superintendents, office clerks, and cashiers.The Board, having, duly considered the matter, hereby amends theDecision, Order, and Direction of Elections dated May 5, 1943, asfollows :-1.By striking therefrom, on page 7, the entire paragraph beginningat line 20 and ending with line 25, said paragraph-beginning with thewords "Under all the facts, etc." and ending with the words "Section 9,(b) of the Act," and by substituting therefor, the following para-graph, to wit :We find that all industrial insurance agents of the Companylicensed and working in the District of Columbia, all or any part.of whose debits are in the District of Columbia, excluding super-intendents, assistant superintendents, office clerks, and cashiers,,constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.2.By striking therefrom the entire first paragraph on page 8, be-ginning with the words "We find that" and ending with the words-"Section 9 (b), of the Act," and by substituting the following para-graph, to wit:We find that all industrial insurance agents of the Companylicensed and working in the State of Maryland, excluding suchagents any- part of, whose-debits is in, the District, of Columbia,,the, State of Delaware, the State of West ' Virginia, or the State-of Pennsylvania, and excluding superintendents, assistant super-intendents;^ofce clerks, and cashiers, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of,Section 9 (b) of the Act.3. 'By inserting in the second line of paragraph 1, on page 9, imme-diately following the word "above," the words; "as amended."4.And by inserting in the second line of paragraph 2, on page 9,.linethereof, immediately followinb the word "above," the words,as amended."On May-19, 1943, the C. I. O. notified'tbe Board that it ''wished to,withdraw from these proceedings and that it did not wish to app e_aron the ballots in the elections herein directed.fAccordingly, the said Direction of Elections of, May 5, 1943,:-iafurther-amended as follows:« THE PRUDENTIAL INSURANCE COMPANY. OF AMERICA 4631.By striking therefrom, in paragraph 1 on page 9, the words,'whether they desire to be represented by American Federation ofIndustrial and Ordinary Insurance Agents' Union #23279, Wash-ington, D. C., affiliated with the American Federation of Labor, orby United Office and Professional Workers of America, affiliatedwith the Congress of Industrial, Organizations, for the purposes ofcollective bargaining, or by neither," and substituting therefor thewords "whether or not they desire to be represented by AmericanFederation of, Industrial and Ordinary Insurance Agents' Union#23279, Washington, D. C., for the purposes of collective bargaining."2.By striking therefrom, in paragraph 2 on page 9, the words"whether or not they desire to be represented by American Federation,of Industrial and Ordinary Insurance Agents' Union #23007, Balti-more, Maryland, affiliated with the American Federation of Labor,or by United Office and Professional Workers of America, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither," and substituting therefor thewords "whether or not they desire to be represented by AmericanFederation of Industrial and Ordinary Insurance Agents' Union#23007, Baltimore, Maryland, affiliated with the American Federa-tion of Labor, for the purposes of . collective Bargaining."1